Exhibit 10.3

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

This AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 7, 2014 (this
“Amendment Agreement”) is entered into by and among MEDTRONIC, INC., a Minnesota
corporation (“Medtronic”), MEDTRONIC GLOBAL HOLDINGS SCA, a partnership limited
by shares (société en commandite par actions) incorporated under the laws of the
Grand-Duchy of Luxembourg having its registered office at 1, rue du Potager,
L-2347, Luxembourg, and registered with the Luxembourg trade and companies
register under the number B 191 129 (“Holdings”), MEDTRONIC HOLDINGS LIMITED, an
Irish private limited company (“Parent”, and together with the Medtronic and
Holdings, the “Credit Parties” and each, a “Credit Party”), certain of the
Lenders under the Existing Credit Agreement (as defined below) (the “Lenders”)
and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and issuing bank.

PRELIMINARY STATEMENTS:

(1) Medtronic, the Lenders, the Administrative Agent and the other entities
party thereto entered into that certain Credit Agreement dated as of
December 17, 2012 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”);

(2) The Credit Parties have requested to amend and restate the Existing Credit
Agreement in the form of the Amended and Restated Credit Agreement attached as
Annex A hereto (the “Amended Credit Agreement”);

(3) The Lenders and the Administrative Agent are willing to amend the Existing
Credit Agreement (including all exhibits and schedules thereto) in the form of
the Amended Credit Agreement upon the terms and conditions set forth herein; and

(4) In accordance with Section 9.02 of the Existing Credit Agreement, the
Administrative Agent, the Lenders and the Credit Parties have each agreed,
subject to the terms and conditions stated below, to the transactions described
herein.

NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the Administrative Agent, the Lenders, Medtronic, Holdings
and Parent hereby agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings attributed thereto in the Existing Credit Agreement.

SECTION 2. Amendment and Restatement of the Existing Credit Agreement. The
Administrative Agent, each Lender and each Credit Party hereby agree that, upon
and subject solely to the satisfaction (or waiver) of the conditions precedent
set forth in Section 4.01 of the Amended Credit Agreement, the Existing Credit
Agreement shall be amended and restated in full as set forth in the form of the
Amended Credit Agreement and shall be replaced and superseded in all respects by
the terms and provisions of the Amended Credit Agreement. The Administrative
Agent is directed to date and execute the Amended Credit Agreement for and on
behalf of the Lenders. The percentage of Commitments and Loans held by each
Lender under the Amended Credit Agreement shall be the percentage opposite such
Lender’s name as set forth on Schedule 1 hereto, unless such amount is adjusted
from time to time prior to the Closing Date (as defined in the Amended Credit
Agreement) in accordance with this Amendment Agreement and the Existing Credit
Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 3. Conditions of Effectiveness. This Amendment Agreement shall become
effective (such date of effectiveness, the “Amendment Effective Date”) upon
receipt by the Administrative Agent of executed counterparts of this Amendment
Agreement by a Financial Officer of each Credit Party and a duly authorized
officer of (x) the Administrative Agent and (y) each Lender listed on Schedule I
hereto.

Upon such effectiveness, (i) this Amendment Agreement shall be a binding
agreement between the parties hereto and their permitted assigns under the
Existing Credit Agreement and (ii) each party hereto agrees that their
commitments and consents to this Amendment Agreement, once delivered, are
irrevocable and may not be withdrawn. The Administrative Agent shall promptly
notify the Credit Parties and the Lenders listed on Schedule I hereto of the
Amendment Effective Date in writing, and such notice shall be conclusive and
binding.

SECTION 4. Representations and Warranties. Each of the Credit Parties hereby
represents and warrants, on and as of the date hereof, that (i) the execution,
delivery and performance by it of this Amendment Agreement has been duly
authorized by all necessary corporate action, and (ii) this Amendment Agreement
has been duly executed and delivered by it and constitutes a legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to Debtor Relief Laws and the effect of general principals of equity, whether
applied by a court of law or equity.

SECTION 5. Execution in Counterparts; Integration. This Amendment Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by facsimile or other form of written electronic
communication of an executed counterpart of a signature page to this Amendment
Agreement shall be effective as delivery of an original executed counterpart of
this Amendment Agreement. This Amendment Agreement, the Amended Credit Agreement
and any separate letter agreements with respect to fees payable or syndication
relating to the transactions described herein constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

SECTION 6. Governing Law. This Amendment Agreement will be governed by, and
construed in accordance with, the law of the State of New York.

SECTION 7. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

2



--------------------------------------------------------------------------------

SECTION 8. Jurisdiction; Consent to and Appointment for Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Amendment Agreement against the Credit
Parties or their properties in the courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment Agreement in any court referred to
in Section 8(a) above. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.01 of the Existing Credit Agreement and, in
the case of Parent and Holdings, such Credit Party hereby irrevocably appoints
Medtronic as its agent for service of process in respect of any proceedings in
New York. Nothing in this Amendment Agreement will affect the right of any party
hereto to serve process in any other manner permitted by law.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

MEDTRONIC, INC. a Minnesota corporation By:  

/s/ Gary L. Ellis

Name:   Gary L. Ellis Title:   Executive Vice President and Chief Financial
Officer By:  

/s/ Linda S. Harty

Name:   Linda S. Harty Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SIGNED AND DELIVERED as a Deed

for and on behalf of MEDTRONIC HOLDINGS LIMITED

by its lawfully appointed attorney

Robert Ten Hoedt

Name of Attorney in the presence of:- Conor Dolphin

 

/s/ Robert Ten Hoedt

Signature of Attorney

 

/s/ Conor Dolphin

Signature of Witness

Solicitor

Occupation of Witness

North Wall Quay, Dublin

Address of Witness



--------------------------------------------------------------------------------

EXECUTION VERSION

 

MEDTRONIC GLOBAL HOLDINGS S.C.A.,

a Luxembourg corporate partnership limited by shares (société en commandite par
actions) represented by Medtronic Global Holding GP S.à r.l.

Its General Partner, in turn acting by

By:  

/s/ Andrej Grossmann

  Name:   Andrej Grossmann   Title:   Class A Manager and Attorney-in-fact



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Yinghua Zhang

Name:   Yinghua Zhang Title:   Vice President

BANK OF AMERICA, N.A.,

as Lender and Issuing Bank

By:  

/s/ Yinghua Zhang

Name:   Yinghua Zhang Title:   Vice President



--------------------------------------------------------------------------------

EXECUTION VERSION

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

[For any Lender requiring a second signature line:]

as Lender

By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Director



--------------------------------------------------------------------------------

EXECUTION VERSION

 

JP MORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Vanessa Chiu

Name:   Vanessa Chiu Title:   Executive Director



--------------------------------------------------------------------------------

EXECUTION VERSION

 

MIZUHO BANK, LTD.,

as Lender

By:  

/s/ Bertram H. Tang

Name:   Bertram H. Tang Title:   Authorized Signatory



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Lender

By:  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Vice President



--------------------------------------------------------------------------------

EXECUTION VERSION

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

as Lender

By:  

/s/ Scott O’Connell

Name:   Scott O’Connell Title:   Director



--------------------------------------------------------------------------------

EXECUTION VERSION

 

UBS AG, STAMFORD BRANCH,

as Lender

By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Lender

By:  

/s/ Clifford A. Mull

Name:   Clifford A. Mull Title:   First Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXECUTION VERSION

 

BNP PARIBAS,

as Lender

By:  

/s/ Nicole Rodriguez

Name:   Nicole Rodriguez Title:   Vice President By:  

/s/ Ade Adedeji

Name:   Ade Adedeji Title:   Vice President



--------------------------------------------------------------------------------

The Bank of Nova Scotia

as Lender

By:  

/s/ Michael Grad

Name:   Michael Grad Title:   Director



--------------------------------------------------------------------------------

HSBC Bank (USA), N.A.,

as Lender

By:  

/s/ Alan Vitulich

Name:   Alan Vitulich Title:   Director



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc,

as Lender

By:  

/s/ William McGinty

Name:   William McGinty Title:   Director



--------------------------------------------------------------------------------

Barclays Bank PLC,

as Lender

By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Wells Fargo Bank, N.A.,

as Lender

By:  

/s/ Christopher M. Johnson

Name:   Christopher M. Johnson Title:   Assistant Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. Bank National Association,

as Lender

By:  

/s/ Andrew Beckman

Name:   Andrew Beckman Title:   Vice President



--------------------------------------------------------------------------------

ANNEX A

Published CUSIP Number: 58505JAQ9

AMENDED AND RESTATED CREDIT AGREEMENT

($3,500,000,000 Five Year Revolving Credit Facility)

dated as of

[            ], 2014

among

MEDTRONIC, INC.

and

MEDTRONIC GLOBAL HOLDINGS SCA,

as Borrowers and Guarantors,

and

MEDTRONIC HOLDINGS LIMITED,

as a Guarantor,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Managers

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I Definitions

     1   

Section 1.01.

  

Defined Terms.

     1   

Section 1.02.

  

Classification of Loans and Borrowings.

     20   

Section 1.03.

  

Terms Generally.

     20   

Section 1.04.

  

Accounting Terms; GAAP.

     20   

Section 1.05.

  

Foreign Currency Calculations.

     21   

Article II The Credits

     21   

Section 2.01.

  

Commitments.

     21   

Section 2.02.

  

Loans and Borrowings.

     21   

Section 2.03.

  

Requests for Borrowings.

     22   

Section 2.04.

  

[Reserved]

     23   

Section 2.05.

  

Letters of Credit.

     23   

Section 2.06.

  

Funding of Borrowings.

     33   

Section 2.07.

  

Interest Elections.

     33   

Section 2.08.

  

Termination and Reduction of Commitments.

     35   

Section 2.09.

  

Repayment of Loans; Evidence of Debt.

     35   

Section 2.10.

  

Prepayment of Loans.

     36   

Section 2.11.

  

Fees.

     36   

Section 2.12.

  

Interest.

     37   

Section 2.13.

  

Alternate Rate of Interest.

     38   

Section 2.14.

  

Increased Costs.

     39   

Section 2.15.

  

Break Funding Payments.

     40   

Section 2.16.

  

Taxes.

     41   

Section 2.17.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     42   

Section 2.18.

  

Mitigation Obligations; Replacement of Lenders.

     44   

Section 2.19.

  

Increase in the Aggregate Commitments.

     45   

Section 2.20.

  

Extension of Maturity Date.

     47   

Section 2.21.

  

Cash Collateral.

     49   

Section 2.22.

  

Defaulting Lenders.

     50   

Article III Representations and Warranties

     52   

Section 3.01.

  

Organization; Powers.

     52   

Section 3.02.

  

Authorization; Enforceability.

     53   

Section 3.03.

  

Governmental Approvals; No Conflicts.

     53   

Section 3.04.

  

Financial Condition; No Material Adverse Change.

     53   

Section 3.05.

  

Properties.

     54   

Section 3.06.

  

Litigation and Environmental Matters.

     54   

Section 3.07.

  

Compliance with Laws and Agreements; Sanctions; Anti-Corruption.

     54   

Section 3.08.

  

Investment Company Status.

     55   



--------------------------------------------------------------------------------

Section 3.09.

  

Taxes.

     55   

Section 3.10.

  

ERISA.

     55   

Section 3.11.

  

Disclosure.

     55   

Section 3.12.

  

Federal Regulations.

     56   

Section 3.13.

  

Purpose of Loans.

     56   

Section 3.14.

  

Significant Subsidiaries.

     56   

Article IV Conditions

     56   

Section 4.01.

  

Closing Conditions.

     56   

Section 4.02.

  

Each Credit Event.

     58   

Article V Affirmative Covenants

     58   

Section 5.01.

  

Financial Statements and Other Information.

     59   

Section 5.02.

  

Notices of Material Events.

     61   

Section 5.03.

  

Existence; Conduct of Business.

     61   

Section 5.04.

  

Payment of Obligations.

     62   

Section 5.05.

  

Maintenance of Properties; Insurance.

     62   

Section 5.06.

  

Books and Records; Inspection Rights.

     62   

Section 5.07.

  

Compliance with Laws.

     62   

Section 5.08.

  

Use of Proceeds.

     62   

Section 5.09.

  

Maintenance of Accreditation, Etc.

     62   

Article VI Negative Covenants

     63   

Section 6.01.

  

Indebtedness.

     63   

Section 6.02.

  

Liens.

     64   

Section 6.03.

  

Fundamental Changes.

     64   

Section 6.04.

  

Transactions with Affiliates.

     64   

Section 6.05.

  

Restrictive Agreements.

     64   

Section 6.06.

  

Business Activity.

     65   

Section 6.07.

  

Restricted Payments.

     65   

Section 6.08.

  

Sales of Income or Revenue Streams.

     65   

Section 6.09.

  

Sanctions.

     65   

Section 6.10.

  

Anti-Corruption Laws.

     66   

Article VII Events of Default

     66   

Section 7.01.

  

Events of Default.

     66   

Article VIII The Administrative Agent

     68   

Section 8.01.

  

Appointment and Authority.

     68   

Section 8.02.

  

Rights as a Lender.

     69   

Section 8.03.

  

Exculpatory Provisions.

     69   

Section 8.04.

  

Reliance by Administrative Agent.

     70   

Section 8.05.

  

Delegation of Duties.

     71   



--------------------------------------------------------------------------------

Section 8.06.

  

Resignation of Administrative Agent.

     71   

Section 8.07.

  

Non-Reliance on Administrative Agent and Other Lenders.

     72   

Section 8.08.

  

No Other Duties., Etc.

     72   

Section 8.09.

  

Administrative Agent May File Proofs of Claim.

     72   

Section 8.10.

  

Indemnification of Administrative Agent.

     73   

Article IX

     73   

Section 9.01.

  

The Guaranty.

     74   

Section 9.02.

  

Nature of Guaranty Unconditional.

     74   

Section 9.03.

  

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.

     75   

Section 9.04.

  

Waiver by the Borrowers.

     75   

Section 9.05.

  

Subrogation.

     75   

Section 9.06.

  

Stay of Acceleration.

     76   

Section 9.07.

  

Limitation on Obligations Guaranteed.

     76   

Section 9.08.

  

Scheme.

     76   

Section 9.09.

  

Additional to Other Documents.

     76   

Article X Miscellaneous

     77   

Section 10.01.

  

Notices.

     77   

Section 10.02.

  

Waivers; Amendments.

     79   

Section 10.03.

  

Expenses; Indemnity; Damage Waiver.

     80   

Section 10.04.

  

Successors and Assigns.

     82   

Section 10.05.

  

Survival.

     85   

Section 10.06.

  

Counterparts; Integration; Effectiveness.

     86   

Section 10.07.

  

Severability.

     86   

Section 10.08.

  

Right of Setoff.

     86   

Section 10.09.

  

Governing Law; Jurisdiction; Consent to and Appointment for Service of Process.

     87   

Section 10.10.

  

WAIVER OF JURY TRIAL.

     88   

Section 10.11.

  

Headings.

     88   

Section 10.12.

  

Confidentiality.

     88   

Section 10.13.

  

Patriot Act Notice.

     89   

Section 10.14.

  

Electronic Execution of Assignments and Certain Other Documents.

     89   

Section 10.15.

  

No Advisory or Fiduciary Responsibility.

     89   

Section 10.16.

  

Judgment Currency.

     90   

SCHEDULES:

Schedule 2.01 - Commitments

Schedule 3.06 - Disclosed Matters

Schedule 3.14 - Subsidiaries and Significant Subsidiaries

Schedule 6.01 - Existing Indebtedness

Schedule 6.02 - Existing Liens

Schedule 10.01 - Administrative Agent’s Office; Certain Addresses for Notices



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A - Form of Assignment and Assumption

Exhibit B - Form of Borrowing Request

Exhibit C - Form of Interest Election Request



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of [            ], 2014

MEDTRONIC, INC., a Minnesota corporation (“Medtronic”), MEDTRONIC GLOBAL
HOLDINGS SCA, a partnership limited by shares (société en commandite par
actions) incorporated under the laws of the Grand-Duchy of Luxembourg having its
registered office at 1, rue du Potager, L-2347, Luxembourg, and registered with
the Luxembourg trade and companies register under the number B 191 129
(“Holdings”, and together with Medtronic, the “Borrowers” and each, a
“Borrower”), MEDTRONIC HOLDINGS LIMITED, an Irish private limited company
(“Parent”), the Lenders party hereto and BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent and Issuing Bank, hereby agree as follows:

PRELIMINARY STATEMENT. Medtronic, the lenders parties thereto and Bank of
America, as agent, have agreed to amend and restate that certain Credit
Agreement dated as of December 17, 2012 (the “Existing Credit Agreement”) in the
form of this Amended and Restated Credit Agreement (the “Credit Agreement”).
This Credit Agreement is effective pursuant to the Amendment and Restatement
Agreement dated as of November 7, 2014 (the “Amendment and Restatement
Agreement), among Medtronic, Holdings, Parent, the Lenders party thereto and
Bank of America as Administrative Agent and Issuing Bank, to which this Amended
and Restated Credit Agreement is attached as Annex A.

ARTICLE I

Definitions

Section 1.01. Defined Terms.

As used in this Credit Agreement, the following terms have the meanings
specified below:

“1990 Act” means the Companies Act, 1990 of Ireland, as amended.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the scheme of arrangement by which Covidien plc will become
a wholly owned indirect subsidiary of Parent.

“Act” means the Companies Act 1963 of Ireland, as amended.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.01, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

C-1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent (including any successor
agent), together with its Affiliates (including, in the case of Bank of America,
in its capacity as the Administrative Agent, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as an Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Amendment and Restatement Agreement” has the meaning set forth in the
introductory statements hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the total Commitments represented by
such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, for any day (a) with respect to ABR Loans, a percentage
per annum equal to the rate described in clause (b) minus 1.00% per annum, but
not less than 0.00%, (b) with respect to Eurodollar Loans, the applicable rate
per annum set forth below (in basis points) under the caption “Eurodollar
Spread”, or (c) with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below (in basis points) under the caption
“Commitment Fee Rate”, in each case based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:

 

Category

  

Moody’s/S&P Rating

  

Eurodollar
Spread

  

Commitment
Fee Rate

I    Greater than or equal to Aa3/AA-    50.0    4.5 II    Greater than or equal
to A1/A+ but less than Aa3/AA-    75.0    5.5 III    Greater than or equal to
A2/A but less than A1/A+    87.5    7.0 IV    Greater than or equal to A3/A- but
less than A2/A    100.0    9.0 V    Greater than or equal to Baa1/BBB+ but less
than A3/A-    112.5    12.5 VI    Greater than or equal to Baa2/BBB but less
than Baa1/BBB+    125.0    15.0 VII    Less than or equal to Baa3/BBB-    150.0
   20.0



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VII; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Categories, the Applicable Rate shall
be based on the higher of the two ratings unless one of the two ratings is two
or more Categories lower than the other, in which case the Applicable Rate shall
be determined by reference to the Category next above that of the lower of the
two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrowers and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Barclays Bank PLC and
Citigroup Global Markets Inc. in its capacity as joint lead arranger and joint
book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.



--------------------------------------------------------------------------------

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

“Bank of America” has the meaning set forth in the introductory statements
hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning set forth in the introductory
statements hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, in substantially the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Financial
Officer of the applicable Borrower.

“Bridge Facility” means the bridge facility available pursuant to that certain
Senior Unsecured Bridge Credit Agreement dated as of the date hereof, among
Medtronic, Parent, Holdings, the lenders from time to time party thereto and
Bank of America, as administrative agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day that is not a London Banking Day.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right



--------------------------------------------------------------------------------

to use) real or personal property, or a combination thereof, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP as in effect on the date hereof, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP as in effect on the date hereof.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Banks (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Issuing Bank
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (x) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (y) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or commercial
paper or any variable rate notes issued by, or guaranteed by any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment and
(f) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s.



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
25% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of Parent; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of Parent by Persons who
were neither (i) directors of Parent on the date hereof, (ii) nominated for
appointment by the board of directors of Parent nor (iii) appointed by directors
so nominated for appointment or by directors of Parent on the date hereof;
(c) the acquisition of direct or indirect Control of the Parent by any Person or
group; or (d) after the Closing Date, the failure of either Borrower to be a
direct or indirect wholly-owned subsidiary of Parent; provided that,
notwithstanding the foregoing, no Change in Control shall be deemed to occur
with respect to the consummation of the Merger.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Credit Agreement, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Credit Agreement;
provided, however, that notwithstanding anything herein to the contrary,
(i) “Change in Law” shall include all requests, rules, guidelines or directives
issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented and (ii) no Lender shall be entitled to seek
compensation for costs incurred under clause (i) above unless it is the general
policy of such Lender at such time to seek compensation from other borrowers
whose transactions with such Lender are similarly affected by the change in
circumstances giving rise to such costs and the applicable Lender is generally
seeking such compensation from such borrower (but no Lender shall be required to
disclose any confidential or proprietary information to confirm the foregoing).

“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,



--------------------------------------------------------------------------------

expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.08 or increased pursuant to
Section 2.19. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated Assets” means the consolidated assets of Parent and its
Subsidiaries, determined in accordance with GAAP.

“Consolidated Tangible Assets” means the Consolidated Assets less: (i) goodwill
and (ii) other intangibles (other than patents, trademarks, licenses, copyrights
and other intellectual property and prepaid assets).

“Consolidated Tangible Net Worth” means at any date, Consolidated Tangible
Assets minus Consolidated Total Liabilities, determined in accordance with GAAP.

“Consolidated Total Liabilities” means at any date, with respect to Parent and
its Subsidiaries on a consolidated basis, total liabilities, determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covidien Credit Agreement” means the $1,500,000,000 Amended and Restated Credit
Agreement dated as of May 23, 2014, among Covidien International Finance, S.A.,
the lenders party thereto and Citibank, N.A., as administrative agent.

“Credit Agreement” has the meaning set forth in the introductory statements
hereto.

“Credit Documents” means a collective reference to this Credit Agreement, the
promissory notes, if any, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.21
and all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto (in each case as the same may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time), and “Credit Document” means any one of them.

“Credit Parties” means the Borrowers and the Guarantors.



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, passage of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its (i) Loans unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or
(ii) participations in respect of Letters of Credit, within three Business Days
of the date required to be funded by it hereunder, (b) has notified the
Borrowers or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
provided that such Lender shall cease to be a Defaulting Lender upon the
Administrative Agent’s receipt of such confirmation, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.22(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers and each
Lender promptly following such determination.



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions that broadly
prohibit dealings with that country or territory (as of the date of the
Amendment and Restatement Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Lender” means a Lender that has failed to provide U.S. Internal
Revenue Service forms and other customary documentation certifying as to such
Lender’s tax residence, or that has failed to establish that it would be
entitled to full exemption from U.S. federal withholding tax with respect to
payments of interest on the Loans if each Borrower were a U.S. resident for U.S.
tax purposes, in each case on or prior to the date of its execution and delivery
of this Credit Agreement or on the date of the Assumption Agreement or the
Assignment and Assumption pursuant to which it becomes a Lender, as applicable.

“dollars” or “$” refers to lawful money of the United States of America.

“Eligible Assignee” has the meaning specified in Section 2.19(c).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any Plan fails to
satisfy the minimum funding requirements described in Section 302 or 303 of
ERISA or Section 412 of the Code; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by Parent
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Parent or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by Parent or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Parent or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, or in endangered or critical status, within the meaning of
Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by any Borrower
under Section 2.18(b)), any withholding tax at a rate that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Credit Agreement (or that would be so imposed if the relevant Borrower
were treated as a U.S. resident for U.S. federal income tax purposes) or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 2.16(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the applicable Borrower with respect to such withholding tax pursuant to
Section 2.16(a) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning set forth in the introductory
statements hereto.

“Extension Date” has the meaning specified in Section 2.20(b).



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, any intergovernmental agreements entered into in respect thereof, any
current regulations or official interpretations in respect of the foregoing (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any agreement entered into pursuant
to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated November 7, 2014 addressed to the
Borrowers from the Administrative Agent, as amended, modified, restated or
otherwise supplemented from time to time.

“Financial Officer” means any director, the chief financial officer, principal
accounting officer, senior vice president of finance, treasurer, assistant
treasurer, controller or assistant controller of a Credit Party or any officer
having substantially the same position for a Credit Party or any other officer
or employee of a Credit Party designated in or pursuant to an agreement between
the Borrowers and the Administrative Agent.

“Foreign Lender” means any Lender that is (i) organized under the laws of a
jurisdiction other than that in which any Borrower is located or (ii) a Non-U.S.
Lender. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning set forth in Section 10.04(h).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

“Guarantors” means Parent, Holdings and Medtronic.

“Guaranty” means the Guarantee of each of the Guarantors contained in Article
IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” has the meaning set forth in the introductory statements hereto.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to similar cash advances
(including, without limitation, all obligations pursuant to any sale or
financing of receivables, but excluding any premiums, fees and deposits received
in the ordinary course of business), (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable or other like obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
exclude Indebtedness of any Credit Party to any other Credit Party or any
Subsidiary of any Credit Party and Indebtedness of any Subsidiary of any Credit
Party to any Credit Party or any other Subsidiary of any Credit Party.

“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 10.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Medtronic that is not guaranteed by any other Person (other than Parent and
Holdings) or subject to any other credit enhancement.

“Information” has the meaning specified in Section 10.12.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Financial Officer of such Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any



--------------------------------------------------------------------------------

Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of disbursement, conversion or continuation of such
Eurodollar Borrowing and ending on the numerically corresponding day in the
calendar month that is one, three or six months thereafter, as any Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Bank of America and any other Lender that agrees to become
an Issuing Bank hereunder in their respective capacities as an issuer of Letters
of Credit hereunder, and their successors in such capacity as provided in
Section 2.05(j). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and any Borrower (or any Subsidiary) or in favor of
such Issuing Bank and relating to such Letter of Credit.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Borrowing.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate Available Amount of all outstanding Letters
of Credit issued by such Issuing Bank plus the aggregate amount of all LC
Disbursements by or on behalf of such Issuing Bank under Letters of Credit
issued by such Issuing Bank that have not yet been reimbursed. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.01.



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Credit Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lenders” means the Persons listed on Schedule 2.01, each Assuming Lender that
shall become a party hereto pursuant to Section 2.19 or 2.20 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Credit
Agreement. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit; provided, however, that any commercial letter of credit issued
hereunder shall provide solely for cash payment upon presentation of a sight
draft.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the aggregate Commitments.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing quotations
of LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at approximately 11:00 a.m. (London time)
determined two Business Days prior to such date for dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day,

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that if the LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Credit Agreement.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided,
however, that financing statements filed in connection with true leases or
operating leases shall not constitute a “Lien” for purposes of this Credit
Agreement.

“Loans” means the loans made by the Lenders to any Borrower pursuant to Article
II of this Credit Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of Parent and its Subsidiaries taken
as a whole, (b) the ability of the Credit Parties to perform any of their
respective obligations under this Credit Agreement or (c) the legal rights of or
benefits available to the Lenders under this Credit Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Parent and its Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent or such Subsidiary would be required to pay
if such Hedging Agreement were terminated at such time.



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) the fifth anniversary of the Closing
Date, subject to the extension thereof pursuant to Section 2.20 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.08 or
Section 7.01; provided, however, that the Maturity Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.20 shall
be the Maturity Date in effect immediately prior to the applicable Extension
Date for all purposes of this Credit Agreement.

“Medtronic” has the meaning set forth in the introductory statements hereto.

“Merger” means the merger of Aviation Merger Sub, LLC, a Minnesota limited
liability company, with and into Medtronic, with Medtronic as the surviving
entity.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Non-U.S. Lender” means any Lender that is not a “United States person” under
the Code and United States Treasury Regulations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Credit Agreement.

“Parent” has the meaning set forth in the introductory statements hereto. In
connection with the Acquisition and prior to the Closing Date, Parent will
re-register as Medtronic plc, an Irish public limited company.

“Parent Materials” has the meaning specified in Section 5.01.

“Participant Register” has the meaning set forth in Section 10.04(f).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its “prime rate,” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Platform” has the meaning specified in Section 5.01.

“Public Lender” has the meaning specified in Section 5.01.

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, provided that
the Commitment of, and the portion of the Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of any Credit
Party or any of its Subsidiaries, now or hereafter outstanding (other than
(A) dividends payable solely in the same class of capital stock of such Person
and (B) dividends or other distributions payable to any Subsidiary of a Credit
Party or any Credit Party (directly or indirectly through Subsidiaries) and
ratably to minority shareholders), (ii) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any class of capital stock of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding and (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of capital stock of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and LC Exposure
at such time.

“Sanction(s)” means any economic sanctions program administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“SPC” has the meaning set forth in Section 10.04(h).

“S&P” means Standard & Poor’s Financial Services LLC.

“Significant Subsidiary” means, at any particular time, any Subsidiary of a
Credit Party (or such Subsidiary and its subsidiaries taken together) that would
be a “significant subsidiary” of such Credit Party within the meaning of Rule
1-02 under Regulation S-X promulgated by the SEC.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or any Lender is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means, with respect to any Credit Party, any Person that as of the
relevant date is a subsidiary of such Credit Party.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest and penalties with respect thereto).

“Term Loan Facility” means the term loan facility available pursuant to that
certain Senior Unsecured Term Loan Credit Agreement dated as of the date hereof,
among Medtronic, Parent, Holdings, the lenders from time to time party thereto
and Bank of America, as administrative agent.



--------------------------------------------------------------------------------

“Transaction Agreement” means the agreement dated as of June 15, 2014, among
Medtronic, Parent (f/k/a Kalani I Limited), Makani II Limited, Aviation
Acquisition Co., Inc., Aviation Merger Sub, LLC and Covidien plc.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Credit Agreement, the borrowing of Loans, the use of the
proceeds thereof, the guarantees of any obligations hereunder by the Guarantors
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings.

For purposes of this Credit Agreement, Loans may be classified and referred to
by Type (e.g., a “Eurodollar Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

Section 1.03. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04. Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that,



--------------------------------------------------------------------------------

if any Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05. Foreign Currency Calculations.

For purposes of any determination hereunder, all amounts incurred, outstanding
or proposed to be incurred or outstanding in any currency other than dollars
shall be translated into dollars at the currency exchange rates in effect on the
date of such determination; provided that no Default shall arise as a result of
any limitation set forth in dollars in Section 6.01 or 6.02 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable at the time or times Indebtedness or Liens were initially consummated
in reliance on the exceptions under such Sections. Such currency exchange rates
shall be determined in good faith by the Borrowers in accordance with this
Credit Agreement.

ARTICLE II

The Credits

Section 2.01. Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans in dollars to the Borrowers from time to time during the
Availability Period applicable to such Lender in an aggregate principal amount
that will not result in the aggregate principal amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as any Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Credit Agreement.



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing or
on the date of any ABR Borrowing, such Borrowing shall be in a minimum aggregate
amount of $5,000,000 and integral multiples of $500,000 in excess thereof;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than an aggregate total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Credit Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03. Requests for Borrowings.

To request a Borrowing, any Borrower shall notify the Administrative Agent of
such request by telephone or a Borrowing Request (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon (New York City time), three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m. (New York City time), on the date of the
proposed Borrowing, including any such notice of an ABR Borrowing to finance the
reimbursement of drawing under a Letter of Credit as contemplated by
Section 2.05(c). Each such Borrowing Request shall be irrevocable and shall, if
made by telephone, be confirmed immediately by delivery to the Administrative
Agent of a Borrowing Request. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.



--------------------------------------------------------------------------------

Section 2.04. [Reserved]

Section 2.05. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.05, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of a Borrower or its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of a Borrower or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any issuance, amendment or extension of any Letter
of Credit, (x) the aggregate Revolving Credit Exposures shall not exceed the
aggregate Commitments, (y) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, and (z) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that such requested action complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
each Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) No Issuing Bank shall issue any Letter of Credit, if:

(A) subject to Section 2.05(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to



--------------------------------------------------------------------------------

such Issuing Bank or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) the Letter of Credit is to be denominated in a currency other than dollars;

(E) any Lender is at that time a Defaulting Lender, unless such Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.22(a)(iv)) with respect to the
Defaulting Lender arising from the LC Exposure as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and



--------------------------------------------------------------------------------

each Issuing Bank shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included such Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by such Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer. Such
Letter of Credit Application must be received by the applicable Issuing Bank and
the Administrative Agent not later than 1:00 p.m. (New York City time) at least
two Business Days (or such later date and time as the Administrative Agent and
such Issuing Bank may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to applicable Issuing Bank (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as such
Issuing Bank may require. Additionally, the requesting Borrower shall furnish to
the applicable Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such Issuing Bank or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from a Borrower and, if not, such Issuing Bank will provide



--------------------------------------------------------------------------------

the Administrative Agent with a copy thereof. Unless the applicable Issuing Bank
has received written notice from any Lender, the Administrative Agent or the
applicable Borrower, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such Issuing Bank’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the Available Amount of such Letter of
Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Bank, the requesting Borrower shall not be required to
make a specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that no Issuing Bank
shall permit any such extension if (A) such Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.05(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. (New York City time) on the date of any payment by the applicable
Issuing Bank under a Letter of Credit (each such date, an “Honor Date”), such
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing. If the applicable Borrower fails
to so reimburse the applicable Issuing Bank by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Borrowing of ABR Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
ABR Loans, but subject to the amount of the unused Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Borrowing
Request). Any notice given by an Issuing Bank or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.05(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Lender that so makes
funds available shall be deemed to have made an ABR Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Applicable Rate for Eurodollar Loans plus 2% per annum. In such event, each
Lender’s payment to the Administrative Agent for the account of the applicable
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Advance from such
Lender in satisfaction of its participation obligation under this Section 2.05.



--------------------------------------------------------------------------------

(iv) Until each Lender funds its ABR Loan or LC Advance pursuant to this
Section 2.05(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such Issuing Bank.

(v) Each Lender’s obligation to make ABR Loans or LC Advances to reimburse an
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.05(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such Issuing Bank, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such making of an LC
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the applicable Issuing Bank for the amount of any payment
made by such Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), then, without limiting the other provisions of
this Credit Agreement, such Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by such Issuing Bank in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s ABR Loan included in the relevant ABR
Borrowing or LC Advance in respect of the relevant LC Borrowing, as the case may
be. A certificate of the applicable Issuing Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.05(c), if the Administrative Agent
receives for the account of such Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by



--------------------------------------------------------------------------------

the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned because
it its invalidated, declared to be fraudulent or preferential, set aside or
required (including pursuant to any settlement entered into by such Issuing Bank
in its discretion) to be repaid to a trustee, receiver or any other party in
connection with any proceeding under any Debtor Relief Law or otherwise, each
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the obligations of the
Borrowers under the Credit Documents and the termination of this Credit
Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse an
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuing Bank or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;



--------------------------------------------------------------------------------

(v) waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of such Borrower or any waiver by the L/C
Issuer which does not in fact prejudice such Borrower;

(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vii) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.

The requesting Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuing Bank. Such Borrower
shall be conclusively deemed to have waived any such claim against such Issuing
Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of Issuing Bank. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no such Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through



--------------------------------------------------------------------------------

(v) of Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by a Borrower which such Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, and no Issuing
Bank shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit. Other than the
rules expressly promulgated by (a) the ISP for standby Letters of Credit or
(b) the Uniform Customs and Practices for Documentary Credits described above,
the L/C Issuer shall not be responsible to the Borrowers for, and the L/C
Issuer’s rights and remedies against the Borrowers shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Credit Agreement, including the law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued at the request of such Borrower equal to the
Applicable Rate for Eurodollar Loans times the daily Available Amount of such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.05 shall be payable, to
the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such



--------------------------------------------------------------------------------

Letter of Credit pursuant to Section 2.22(a)(iv), with the balance of such fee,
if any, payable to the applicable Issuing Bank for its own account. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand, (ii) computed on a quarterly basis in arrears and
(iii) computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the
Applicable Rate for Eurodollar Loans plus 2% per annum.

(i) Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank.
(i) The applicable Borrower shall pay directly to each Issuing Bank for its own
account a fronting fee with respect to each standby Letter of Credit issued by
it for the account of such Borrower, at the rate per annum separately agreed
between the Borrowers and such Issuing Bank, computed on the Available Amount of
such standby Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. (ii) The applicable
Borrower shall pay directly to each Issuing Bank for its own account a fronting
fee with respect to each commercial Letter of Credit issued by it for the
account of such Borrower, at the rate per annum separately agreed between the
Borrowers and such Issuing Bank, computed on the Available Amount of such
commercial Letter of Credit on the date of (a) issuance or (b) increase thereof,
provided that the amount of the fronting fee payable by such Borrower to each
Issuing Bank for any increase in the Available Amount of a then outstanding
commercial Letter of Credit shall be calculated solely upon the amount of such
increase in Available Amount on such commercial Letter of Credit. (iii) In
addition, the applicable Borrower shall pay directly to each Issuing Bank for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the requesting Borrower shall be obligated
to reimburse the applicable Issuing Bank hereunder for any and all drawings
under such Letter of Credit. The Borrowers hereby acknowledge that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrowers, and that the Borrowers’ respective businesses derive substantial
benefits from the businesses of such Subsidiaries.



--------------------------------------------------------------------------------

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:30 p.m. (New
York City time), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the applicable Borrower either by
(i) promptly crediting the amounts so received, in like funds, to an account of
such Borrower maintained with the Administrative Agent or (ii) prompt wire
transfer of such funds, in each case in accordance with instructions provided to
(and acceptable to) the Administrative Agent by such Borrower in the applicable
Borrowing Request; provided, however, that if, on the date the Borrowing Request
with respect to such Borrowing is given by a Borrower, there are LC Borrowings
outstanding in respect of such Borrower, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such LC Borrowings, and
second, shall be made available to such Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Loans (or, in the case
of any Borrowing of ABR Loans, prior to 2:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing or (ii) in the case of a
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
requesting Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods



--------------------------------------------------------------------------------

therefor, all as provided in this Section. The requesting Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone or by an Interest Election
Request by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall, if made by telephone,
be confirmed immediately by delivery to the Administrative Agent of an Interest
Election Request.

(c) Each such Interest Election Request shall specify the following information
in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration. Except as
otherwise provided herein, a Eurodollar Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Loan. Notwithstanding
any contrary provision hereof, if an Event of



--------------------------------------------------------------------------------

Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitment of each Lender shall terminate
on the Maturity Date applicable to such Lender.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments in whole or in part; provided that (i) each reduction of the
Commitments shall be in an aggregate amount not less than $50,000,000 and
integral multiples of $10,000,000 in excess thereof and (ii) the Borrowers shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
Revolving Credit Exposures would exceed the total Commitments.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan made to such Borrower and all interest, fees and other amounts payable
hereunder on the Maturity Date applicable to such Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to



--------------------------------------------------------------------------------

become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Credit Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and in a form
approved by the Administrative Agent and the Borrowers. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.

Section 2.10. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
Section 2.15 and subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by a notice which must be in a form acceptable to the Administrative Agent) of
any prepayment hereunder (A) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon (New York City time), three Business Days
before the date of prepayment or (B) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m. (New York City time), on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

Section 2.11. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily



--------------------------------------------------------------------------------

amount of the unused Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
Letter of Credit fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by a Borrower hereunder is not paid when due
(following the expiration of any grace period specified in Section 7.01),
whether at stated maturity, upon acceleration or otherwise, and remains unpaid,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided above or (ii) in the
case of any other amount, 2% plus the rate applicable to ABR Loans as provided
above.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Commitments.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate (including



--------------------------------------------------------------------------------

ABR Loans determined by reference to the LIBO Rate) shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) If any Lender shall be required under the regulations of the Board to
maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
each Borrower shall pay to the Administrative Agent for the account of such
Lender, additional interest on the unpaid principal amount of each Eurodollar
Loan made to such Borrower by such Lender, from the later of the date of such
Loan or the date such Lender was required to maintain such reserves until such
Loan is paid in full, at an interest rate per annum equal to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period for such Loan
from (ii) the rate obtained by multiplying the LIBO Rate as referred to in
clause (i) above by the Statutory Reserve Rate applicable to such Lender for
such Interest Period. Such additional interest shall be determined by such
Lender and notified to the applicable Borrower (with a copy to the
Administrative Agent) not later than five Business Days before the next Interest
Payment Date for such Eurodollar Loan, and such additional interest so notified
to such Borrower by any Lender shall be payable to the Administrative Agent for
the account of such Lender on each Interest Payment Date for such Eurodollar
Loan.

Section 2.13. Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Required Lenders reasonably determine (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period;

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not, in their reasonable judgment, adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; or

(c) the Required Lenders determine that dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.



--------------------------------------------------------------------------------

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any compulsory loan, insurance charge,
reserve, liquidity, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (other than any reserves included in the Statutory Reserve Rate);
or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Loans or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost (except
with respect to Excluded Taxes) to such Lender of making, continuing, converting
to or maintaining any Eurodollar Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost (except with respect to Excluded Taxes)
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
(except to the extent caused by Excluded Taxes) by such Lender or such Issuing
Bank hereunder (whether of principal, interest or otherwise) by an amount deemed
by such Lender or such Issuing Bank to be material, then the Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Credit Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding



--------------------------------------------------------------------------------

company, as the case may be, as specified in paragraph (a) or (b) of this
Section and the method of calculating such amounts, in reasonable detail, shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

Section 2.15. Break Funding Payments.

In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.10(b) if such notice is revoked in accordance
herewith two Business Days or less before the specified effective date), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.18, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense (but not loss of profit) attributable to
such event. In the case of a Eurodollar Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount reasonably
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the LIBO Rate for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.



--------------------------------------------------------------------------------

Section 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Credit Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions attributable to additional sums
payable under this Section) the Administrative Agent, each Lender or each
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Credit Party
shall make such deductions and (iii) the applicable Credit Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Credit Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, each Lender, and each Issuing Bank within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Credit Parties to a Governmental Authority, the Credit Parties shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Credit Agreement or on the date of the Assumption Agreement or the Assignment
and Assumption pursuant to which it becomes a Lender, as applicable, shall
provide the Credit Parties with any form or certificate that is required by any
taxing authority, (including a copy of Internal Revenue Service Forms W-9,
W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of withholding taxes on payments
pursuant to this Credit Agreement. Each Lender shall provide, to the extent they
are legally eligible to do so, (A) to the Credit Parties and the Administrative
Agent, the foregoing U.S. federal withholding tax certifications as if each



--------------------------------------------------------------------------------

Borrower were resident in the United States for U.S. federal income tax
purposes, and (B) to the Credit Parties, any other information requested by a
Borrower that it reasonably deems necessary in order for it and its Affiliates
to comply with their U.S. or foreign tax obligations or to avoid the imposition
of U.S. or non-U.S. withholding tax. Thereafter, each Lender shall provide
additional forms or certificates (i) to the extent a form or certificate
previously provided has been inaccurate, invalid or otherwise ceases to be
effective or (ii) as requested in writing by the Credit Parties or the
Administrative Agent. If any Lender fails to comply with the provisions of this
Section, the Credit Parties, may, as applicable and as required by law, deduct
and withhold federal income tax payments from payments to such Lender under this
Credit Agreement. The obligation of the Lenders under this Section shall survive
the payment of all obligations and the resignation or replacement of the
Administrative Agent.

(f) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if the applicable Borrower is or were
treated as resident in the United States for U.S. federal income tax purposes
and such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Credit Parties and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Credit Parties or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Credit Parties or the Administrative Agent as may be
necessary for the Credit Parties or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date hereof.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its applicable lending office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.

(h) If any Lender, the Administrative Agent or any Issuing Bank, as the case may
be, obtains a refund of any Tax for which payment has been made pursuant to this
Section 2.16, which refund in the good faith judgment of such Lender, the
Administrative Agent or such Issuing Bank, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.16, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the applicable Credit Party to the extent
payment has been made in full by such Credit Party pursuant to this
Section 2.16.



--------------------------------------------------------------------------------

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m. (New York
City time), on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Office, except payments to be made directly to an Issuing
Bank as expressly provided herein and except that payments pursuant to Sections
2.14, 2.15, 2.16 and 10.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Distributions then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Parent or any of its Subsidiaries or Affiliates thereof (as to
which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise



--------------------------------------------------------------------------------

against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank, as the
case may be, hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) or (d), 2.06(a) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees, on a joint and several basis, to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Credit Agreement to an assignee



--------------------------------------------------------------------------------

that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable law and (v) in the case of any such assignment resulting from a
Lender becoming a Defaulting Lender, no Default shall have occurred and be
continuing. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling such Borrower to require such assignment
and delegation cease to apply.

Section 2.19. Increase in the Aggregate Commitments.

(a) The Borrowers may, at any time but in any event not more than once in any
calendar year prior to the Maturity Date, by notice to the Administrative Agent,
request that the aggregate amount of the Commitments be increased by an amount
of $10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Maturity Date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $4,000,000,000 and (ii) on the date
of any request by the Borrowers for a Commitment Increase and on the related
Increase Date, (x) the representations and warranties in Article III shall be
true and correct and (y) no Default shall have occurred and be continuing.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrowers for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrowers and the
Administrative Agent.



--------------------------------------------------------------------------------

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrowers may extend offers to one or more Persons (other
than Parent or any of its Affiliates, a Defaulting Lender or a natural person)
approved by the Administrative Agent, the Borrowers and each Issuing Bank (such
approvals not to be unreasonably withheld) (each, an “Eligible Assignee”) to
participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Maturity Date in accordance with Section 2.20(c),
an “Assuming Lender”) shall become a Lender party to this Credit Agreement as of
such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of each Credit
Party approving the Commitment Increase (which may be resolutions previously
provided and certified to be still in effect) and the corresponding
modifications to this Credit Agreement and (B) an opinion of counsel for the
Credit Parties (which may be in-house counsel), in form and substance
satisfactory to the Administrative Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrowers and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrowers; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrowers and the Administrative
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrowers, on or before 1:00 p.m. (New York City time), by telecopier,
of the occurrence of the Commitment Increase to be effected on such Increase
Date and shall record in the Register the relevant information with respect to
each Increasing Lender and each Assuming Lender on such date.



--------------------------------------------------------------------------------

(e) On the Increase Date, if any Loans are then outstanding, the Borrowers shall
borrow from all or certain of the Lenders and/or (subject to compliance by the
Borrowers with Section 2.15) prepay Loans of all or certain of the Lenders such
that, after giving effect thereto, the Loans (including, without limitation, the
Types and Interest Periods thereof) shall be held by the Lenders (including for
such purposes the Increasing Lenders and the Assuming Lenders) ratably in
accordance with their respective Commitments. On and after each Increase Date,
the Applicable Percentage of each Lender’s participation in Letters of Credit
and Loans from draws under Letters of Credit shall be calculated after giving
effect to each such Commitment Increase.

Section 2.20. Extension of Maturity Date.

(a) At least 45 days but not more than 60 days prior to any anniversary of the
Closing Date, but not more than twice prior to the Maturity Date, the Borrowers,
by written notice to the Administrative Agent, may request an extension of the
Maturity Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrowers and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrowers in writing of its consent to any such request for extension of the
Maturity Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Borrowers not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Borrowers’ request for an extension of the Maturity Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Maturity Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date (x) the
representations and warranties in Article III shall be true and correct and
(y) no Default shall have occurred and be continuing. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.20, the Maturity Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.20, be extended for one year as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender (each a “Non-Consenting Lender”). To the extent that the Maturity Date is
not extended as to any Lender pursuant to this Section 2.20 and the Commitment
of such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Maturity Date without any further notice or other action by the
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.14, 2.15, 2.16 and 10.03, and its obligations
under Section 8.10, shall survive the Maturity Date for such Lender as to
matters occurring prior to such date. It is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the
Borrowers for any requested extension of the Maturity Date.



--------------------------------------------------------------------------------

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Administrative Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Administrative Agent not later than 10
days prior to the Extension Date of the amount of the Non-Consenting Lenders’
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Administrative Agent that they are willing to accept
assignments of Commitments in an aggregate amount that exceeds the amount of the
Commitments of the Non-Consenting Lenders, such Commitments shall be allocated
among the Consenting Lenders willing to accept such assignments in such amounts
as are agreed between the Borrowers and the Administrative Agent. If after
giving effect to the assignments of Commitments described above there remains
any Commitments of Non-Consenting Lenders, the Borrowers may arrange for one or
more Consenting Lenders or other Eligible Assignees as Assuming Lenders to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Credit Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $5,000,000 unless the amount of the Commitment of
such Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.04(b) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.14,
2.15, 2.16 and 10.03, and its obligations under Section 8.10, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrowers and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such



--------------------------------------------------------------------------------

Non-Consenting Lender, the Borrowers and the Administrative Agent, (B) any such
Consenting Lender shall have delivered confirmation in writing satisfactory to
the Borrowers and the Administrative Agent as to the increase in the amount of
its Commitment and (C) each Non-Consenting Lender being replaced pursuant to
this Section 2.20 shall have delivered to the Administrative Agent any
promissory note held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) above, each
such Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Credit Agreement and shall
be a Lender for all purposes of this Credit Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder (other than the obligation under
Section 8.10) shall, by the provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
have consented in writing to a requested extension (whether by notice as
contemplated in subsection (a) of this Section 2.20, or by execution or delivery
of an Assumption Agreement or otherwise) not later than one Business Day prior
to such Extension Date, the Administrative Agent shall so notify the Borrowers,
and, subject to (x) the representations and warranties in Article III being true
and correct and (y) no Default shall have occurred and be continuing, the
Maturity Date then in effect shall be extended for the additional one-year
period as described in subsection (a) of this Section 2.20, and all references
in this Credit Agreement, and in the promissory notes, if any, to the “Maturity
Date” shall, with respect to each Consenting Lender and each Assuming Lender for
such Extension Date, refer to the Maturity Date as so extended. Promptly
following each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Maturity Date in effect immediately prior thereto and shall thereupon
record in the Register the relevant information with respect to each such
Consenting Lender and each such Assuming Lender.

Section 2.21. Cash Collateral.

(a) Certain Credit Support Events. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest and fees thereon; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in Section 7.01(h) or (i). At any time that there shall exist
a Defaulting Lender, immediately upon the request of the Administrative Agent or
any Issuing Bank, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.22(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. Each Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Banks and the Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.17(c). Other than any
income earned on the investment of such deposits in Cash Equivalents, which
investments the Administrative Agent agrees to make at the applicable Borrower’s
risk and expense, such deposits shall not otherwise bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.21 or
Section 2.05 or 2.22 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific LC Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.04(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrowers
shall not be released during the continuance of a Default, and (y) the Person
providing Cash Collateral and the applicable Issuing Bank may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.



--------------------------------------------------------------------------------

Section 2.22. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 10.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Credit Agreement (whether voluntary or mandatory, at maturity,
pursuant to Section 7.01 or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks hereunder; third, if so determined by the Administrative Agent
or requested by the applicable Issuing Bank, to be held as Cash Collateral for
future funding obligations of that Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrowers may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.05(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.05, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
principal amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of the Credit Parties (other than Parent and Holdings with respect to
Section 3.04(a) and (b)) represents and warrants to the Lenders that:

Section 3.01. Organization; Powers.

Such Credit Party and each of its Subsidiaries is duly organized, validly
existing and in good standing (where applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where applicable) in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability.

The Transactions, as applicable, are within such Credit Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
shareholder action. This Credit Agreement and each promissory note, if any, has
been duly executed and delivered by such Credit Party party thereto and
constitutes a legal, valid and binding obligation of such Credit Party party
thereto, enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts.

The Transactions (a) do not require such Credit Party or any of its Subsidiaries
to obtain or make any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect or such as will be timely
made, (b) will not result in the violation by such Credit Party or any of its
Subsidiaries of any applicable law or regulation or the charter, by-laws or
other organizational documents of such Credit Party or any of its Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
such Credit Party or any of its Subsidiaries or any of their respective assets,
or give rise to a right thereunder to require any payment to be made by such
Credit Party or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of such Credit Party or any of its
Subsidiaries.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Medtronic has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the fiscal year ended April 25, 2014, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) its
consolidated balance sheet and statements of operations and cash flows as of and
for the fiscal quarter ended July 25, 2014, signed by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Medtronic and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) There has been no material adverse change in the business, assets,
operations, or financial condition of Medtronic and its consolidated
Subsidiaries, taken as a whole, from those disclosed in Medtronic’s Form 10-K
for the fiscal year ended April 25, 2014, other than as disclosed in Medtronic’s
quarterly report on Form 10-Q for its fiscal quarter ended July 25, 2014, or in
the Transaction Agreement.



--------------------------------------------------------------------------------

Section 3.05. Properties.

(a) Such Credit Party and each of its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Except for Disclosed Matters, such Credit Party and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by
such Credit Party and each of its Subsidiaries, as applicable, does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Credit
Party, threatened against or affecting such Credit Party or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) which in any manner draws into question the
validity or enforceability of this Credit Agreement.

(b) Except for the Disclosed Matters or except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither such Credit Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Credit Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in a Material Adverse
Effect.

Section 3.07. Compliance with Laws and Agreements; Sanctions; Anti-Corruption.

(a) Such Credit Party and each of its Subsidiaries is in compliance with all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.



--------------------------------------------------------------------------------

(b) Neither such Credit Party nor any of its Subsidiaries is in violation of any
law, rule or regulation (including, without limitation, the Patriot Act and all
applicable anti-money laundering laws), or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to result in a Material
Adverse Effect.

(c) Neither such Credit Party nor any of its Subsidiaries nor, to the knowledge
of such Credit Party or any of its Subsidiaries, any director, officer or
Financial Officer thereof, is an individual or entity currently the subject of
any Sanctions, nor is such Credit Party physically located, organized or
ordinarily resident in a Designated Jurisdiction.

(d) Such Credit Party and each of its Subsidiaries has conducted their
businesses in compliance with applicable anti-corruption laws during the last
five years in all material respects, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

Section 3.08. Investment Company Status.

Neither such Credit Party nor any of its Subsidiaries is required to register as
an “investment company” under the Investment Company Act of 1940, as amended
from time to time.

Section 3.09. Taxes.

Such Credit Party and each of its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed (taking into
account any extensions granted by the applicable taxing authority) and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.10. ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $500,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000,000 the fair market value
of the assets of all such underfunded Plans.



--------------------------------------------------------------------------------

Section 3.11. Disclosure.

Such Credit Party has disclosed (which disclosure includes all filings by the
Borrowers and Covidien plc pursuant to the Securities Exchange Act of 1934) to
the Lenders all agreements, instruments and corporate or other restrictions to
which such Credit Party or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished in writing by or on
behalf of such Credit Party to the Administrative Agent or any Lender for use
specifically in connection with the negotiation of this Credit Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Credit Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 3.12. Federal Regulations.

Neither such Credit Party nor any of its Subsidiaries is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board). No part of the
proceeds of any Loans will be used in any transaction or for any purpose which
violates the provisions of Regulation U or X of the Board, as now and from time
to time hereafter in effect. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of Form FR
U-1 referred to in said Regulation U. After application of the proceeds of any
Loans, not more than 25% of the assets of the Borrowers that are subject to a
restriction on sale, pledge, or disposal under this Credit Agreement will be
represented by “margin stock,” as defined in accordance with Regulation U issued
by the Board, now or hereafter in effect.

Section 3.13. Purpose of Loans.

The proceeds of the Loans and Letters of Credit shall be used to (i) replace the
Covidien Credit Agreement and (ii) finance any lawful general corporate purpose,
including acquisitions and working capital of the Borrowers and their respective
subsidiaries.

Section 3.14. Significant Subsidiaries.

Set forth on Schedule 3.14 is a complete and accurate list of all Significant
Subsidiaries of the Borrowers as of April 25, 2014.



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01. Closing Conditions.

This Credit Agreement shall become effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Credit Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Credit Agreement) that such party has signed a counterpart of this Credit
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion or
opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Credit Parties, (ii) Fredrikson & Bryon, P.A., Minnesota counsel to the
Credit Parties, (iii) A&L Goodbody, Irish counsel to the Credit Parties, and
(iv) Weidema van Tol, Luxembourg counsel to the Credit Parties, and covering
such matters relating to the Credit Parties, this Credit Agreement or the other
Transactions as the Administrative Agent shall reasonably request. The Borrowers
hereby request such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to each
Credit Party, this Credit Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President, a Financial Officer,
the company secretary or an assistant secretary of:

(i) each Borrower, confirming such Borrower’s compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02;

(ii) each of the Guarantors, certifying that the guarantee of the Commitments
will not cause any guarantee or similar limits binding on such Guarantor to be
exceeded; and

(iii) Parent, confirming that (x) Parent has complied with the provisions of
Section 60 of the Act in order to enable Parent to enter into this Credit
Agreement and perform its obligations under this Credit Agreement, (y) neither
Parent nor any director or company secretary of Parent is a company or a person
to whom Chapter I or Chapter II of Part VII of the 1990 Act applies and (z) the
prohibition contained in Section 31 of the 1990 Act does not apply to this
Credit Agreement (including the Guaranty).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, without limitation the
fees set forth in the Fee Letter and, to the extent invoiced, the reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrowers hereunder.



--------------------------------------------------------------------------------

(f) The commitments under the Covidien Credit Agreement shall have been
terminated and all amounts owing thereunder shall have been paid in full (or,
arrangements reasonably satisfactory to the Administrative Agent have been made
for such termination and payment not later than simultaneously with the
occurrence of the Closing Date).

(g) The acquisition of Covidien plc by Parent (directly or indirectly) shall
have been consummated in accordance with the terms of the Transaction Agreement,
without giving effect to any amendments, modifications, supplements, waivers or
consents that are materially adverse to the interests of the Lenders and not
approved by the Arrangers.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender, with a copy to
the Borrowers, prior to the proposed Closing Date specifying its objection
thereto.

Section 4.02. Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and each Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Credit Parties set forth in this
Credit Agreement shall be true and correct in all material respects on and as of
the date of, and after giving effect to, such Borrowing and after giving effect
to, the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided, that, the representations and warranties contained in
Sections 3.04(b), 3.06 (other than clause (a)(ii) thereof), 3.07(a) and 3.10
shall be deemed made, and shall be required to be true and correct, only on the
Closing Date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Article V Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit



--------------------------------------------------------------------------------

shall have expired or terminated and all LC Disbursements shall have been
reimbursed, Parent (with respect to Section 5.01 and Section 5.02) and each of
the Credit Parties (with respect to Section 5.03 through Section 5.09) covenants
and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information.

Parent will furnish to the Administrative Agent (with copies for each Lender):

(a) within 100 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (the Lenders agree that Parent’s obligations under this paragraph
(a) may be satisfied in respect of any fiscal year by delivery to the
Administrative Agent, with copies for each Lender, within 100 days after the end
of such fiscal year of its annual report for such fiscal year on Form 10-K as
filed with the SEC);

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Parent
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (the Lenders agree that Parent’s obligations under this
paragraph (b) may be satisfied in respect of any fiscal quarter by delivering to
the Administrative Agent, with copies for each Lender, within 55 days after the
end of such fiscal quarter of its quarterly report for such fiscal quarter on
Form 10-Q as filed with the SEC);

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Parent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04(a)(i) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available or upon transmission or
receipt thereof, copies of all periodic and other reports, proxy statements and
other



--------------------------------------------------------------------------------

materials filed by any Credit Party or any of its Subsidiaries with the SEC, or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, or distributed by any Credit Party to
its shareholders generally, as the case may be, provided that, with respect to
materials filed with any national securities exchange, only material filings
shall be required to be delivered pursuant to this paragraph (d); and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any of its Subsidiaries, or compliance with the terms of this Credit Agreement,
as the Administrative Agent or any Lender (acting through the Administrative
Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent’s website on the Internet at the website
address listed on Schedule 10.01; or (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) Parent shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to Parent to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) Parent shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Parent with any such request by
a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Credit Party hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of Parent hereunder (collectively,
“Parent Materials”) by posting the Parent Materials on IntraLinks, SyndTrak,
Clearpar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Credit Parties or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Parent hereby agrees that
(w) all Parent Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Parent Materials “PUBLIC,” Parent shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders to treat such Parent Materials as not containing any material non-public
information with respect to the Credit Parties or their respective securities
for purposes of United States Federal and state securities laws



--------------------------------------------------------------------------------

(provided, however, that to the extent such Parent Materials constitute
Information, they shall be treated as set forth in Section 10.12); (y) all
Parent Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Parent
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, Parent shall be under no obligation to mark any
Parent Materials “PUBLIC.”

Section 5.02. Notices of Material Events.

Parent will furnish to the Administrative Agent and each Lender prompt written
notice of, but in any event not later than five Business Days after, the
following:

(a) the occurrence of any Default;

(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Credit Parties and their Subsidiaries in an aggregate amount
exceeding $500,000,000;

(c) the non-compliance with any contractual obligation or requirement of law
that is not currently being contested in good faith by appropriate proceedings
if all such non-compliance in the aggregate could reasonably be expected to have
a Material Adverse Effect;

(d) the revocation of any license, permit, authorization, certificate,
qualification or accreditation of any Credit Party or any of its Subsidiaries by
any Governmental Authority if all such revocations in the aggregate could
reasonably be expected to have a Material Adverse Effect;

(e) a change in rating for the Index Debt by either Moody’s or S&P; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business.

Such Credit Party will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit (i) any merger, consolidation, liquidation, dissolution or
stock or asset sale permitted under Section 6.03 or (ii) the conversion of a
Subsidiary (other than the Borrowers) into a limited liability company, a
corporation or other organizational form.



--------------------------------------------------------------------------------

Section 5.04. Payment of Obligations.

Such Credit Party will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Credit Party or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties; Insurance.

Such Credit Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations or
maintain a system or systems of self-insurance or assumption of risk which
accords with the practices of similar businesses.

Section 5.06. Books and Records; Inspection Rights.

Such Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Such
Credit Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 5.07. Compliance with Laws.

Such Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08. Use of Proceeds.

The proceeds of the Loans will be used for the purposes described in
Section 3.13. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of Regulations U or X of
the Board.

Section 5.09. Maintenance of Accreditation, Etc.

Such Credit Party will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, all licenses, permits, authorizations, certifications
and qualifications (including, without limitation, those qualifications with
respect to solvency and capitalization) required, except where the failure to do
so would not result in a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 5.10. Holdings’ Center of Main Interests.

Holdings shall keep its head office (administration centrale), the place of its
effective management (siège de direction effective) and (for the purposes of the
Council regulation (EC) No 1346/2000 of 29 May 2000 on insolvency proceedings,
as amended) the center of its main interests (centre des intérêts principaux)
located at the place of its registered office (siège statutaire) in Luxembourg.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Credit Parties covenants and agrees with the
Lenders that:

Section 6.01. Indebtedness.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any other Indebtedness or liability on
account of borrowed money, represented by any notes, bonds, debentures or
similar obligations, or on account of the deferred purchase price of any
property, or any other deposits, advance or progress payments under contracts,
except (without duplication so that Indebtedness that meets any one of the
exceptions below shall not count against any other exception below):

(a) Indebtedness arising or existing under this Credit Agreement, the other
Credit Documents, the Term Loan Facility and the Bridge Facility, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(b) Indebtedness of the Credit Parties and their Subsidiaries consisting of
Capital Lease Obligations or Indebtedness incurred to provide all or a portion
of the purchase price or cost of construction of an asset provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset and (ii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, except, in either case, to the extent such
Indebtedness is secured by Liens permitted under Section 6.02;

(c) Indebtedness of any Credit Party to any other Credit Party or any Subsidiary
of any Credit Party or of any Subsidiary of any Credit Party to any Credit Party
or any other Subsidiary of any Credit Party;

(d) Indebtedness secured by Liens to the extent permitted under Section 6.02;



--------------------------------------------------------------------------------

(e) Other unsecured Indebtedness of the Credit Parties and their Subsidiaries;
provided that, in the case of such Indebtedness incurred by any Credit Party,
such Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents; and

(f) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.

Section 6.02. Liens.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except (a) Liens existing on the date hereof
and set forth in Schedule 6.02 and (b) Liens securing other Indebtedness or
obligations in an aggregate amount for all Credit Parties and their Subsidiaries
not exceeding at any time 20% of Consolidated Tangible Net Worth as at the end
of the immediately preceding fiscal quarter.

Section 6.03. Fundamental Changes.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person (other than the Borrowers) may merge into a Credit Party in a transaction
in which such Credit Party is the surviving entity, (ii) any Person (other than
the Borrowers), including any Affiliate, may merge with any Subsidiary of a
Credit Party in a transaction in which the surviving entity is a Subsidiary of a
Credit Party, (iii) any Subsidiary (other than the Borrowers) of a Credit Party
may sell, transfer, lease or otherwise dispose of its assets or stock to a
Credit Party or to another Subsidiary of a Credit Party, (iv) any Subsidiary
(other than the Borrowers) of a Credit Party may liquidate or dissolve or any
Credit Party or any of its Subsidiaries may sell, transfer, lease or otherwise
dispose of the assets or stock of any Subsidiary if, in each case, the Borrowers
determine in good faith that such action (x) is in the best interests of the
Credit Parties and (y) is not materially disadvantageous to the Lenders, (v) any
Credit Party and any of its Subsidiaries may sell immaterial businesses,
including Subsidiaries, in the ordinary course of business and (vi) any
Subsidiary of a Credit Party formed for the purpose of acquiring a Person or a
minority interest in any Person may merge into such Person.

Section 6.04. Transactions with Affiliates.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to



--------------------------------------------------------------------------------

such Credit Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among any Credit
Parties and any of their Subsidiaries not involving any other Affiliates,
(c) contributions to the Medtronic Foundation in amounts consistent with past
practices or (d) as otherwise permitted by this Credit Agreement.

Section 6.05. Restrictive Agreements.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of any such Subsidiary to pay dividends or other distributions to such
Credit Party (directly or indirectly through Subsidiaries) and ratably to
minority shareholders with respect to any shares of its capital stock or to make
or repay loans or advances to such Credit Party or any of its other Subsidiaries
or to Guarantee Indebtedness of such Credit Party or any of its other
Subsidiaries; provided that (i) the foregoing shall not apply to restrictions
and conditions imposed by law, rule, regulation or regulatory administrative
agreement or determination or by this Credit Agreement or any other agreement
existing on the Closing Date, and (ii) the foregoing shall not apply to
customary restrictions and conditions contained in (x) agreements relating to
the sale of a Subsidiary of a Credit Party pending such sale, provided such
restrictions and conditions apply only to such Subsidiary that is to be sold and
such sale is permitted hereunder or (y) any limitation included in any agreement
entered into in the ordinary course of business and which would not be
reasonably expected to materially impair the ability of the Credit Parties to
perform their respective monetary obligations hereunder.

Section 6.06. Business Activity.

Such Credit Party will not, nor will it permit any of its Significant
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date.

Section 6.07. Restricted Payments.

Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (i) distributions in respect of the capital stock of
such Person or (ii) the redemption, retirement, purchase or other acquisition of
the capital stock of such Person (or any warrant, option or other rights with
respect to any shares of capital stock (now or hereafter outstanding) of such
Person) if no Default has occurred and is continuing or would result from such
action.

Section 6.08. Sales of Income or Revenue Streams.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
assign or sell any income or revenue (including accounts receivable) or rights
in respect of any thereof, except to the extent the aggregate amount of cash and
other current assets received by such Credit Party or any of its Subsidiaries in
connection therewith, when taken together with any cash and other current assets
previously received by any Credit Party or any of its Subsidiaries pursuant to
an assignment or sale permitted under this Section 6.08, do not exceed at any
time, 10% of Consolidated Tangible Net Worth as at the end of the immediately
preceding fiscal quarter; provided that the foregoing shall not apply to
(i) sales or other dispositions permitted by Section 6.03 or (ii) sales and
assignments between any of the Credit Parties and/or their Subsidiaries.



--------------------------------------------------------------------------------

Section 6.09. Sanctions.

Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, in a manner that would
result in a violation by any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise, of
any Sanctions.

Section 6.10. Anti-Corruption Laws.

Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions, if applicable.

ARTICLE VII

Events of Default

Section 7.01. Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) any Credit Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect to any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 7.01(a)) payable
under this Credit Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party or any of its Subsidiaries in or in connection with this Credit
Agreement or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Credit Agreement or any amendment or modification hereof,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to such Credit Party’s
existence) or 5.08 or in Article VI;



--------------------------------------------------------------------------------

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Credit Agreement (other than those specified in
Section 7.01(a), (b) or (d)), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Credit Parties;

(f) any Credit Party or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace periods or notice requirements);

(g) any event or condition occurs that results in Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with the giving
of notice if required) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) the Indebtedness under this Credit Agreement;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in
effect, (ii) the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days (or for
the case of Parent or any Irish incorporated entity shall continue undismissed
for 14 days) or an order or decree approving or ordering any of the foregoing
shall be entered or (iii) in relation to Holdings only, any of the following
proceedings: (v) bankruptcy (faillite) within the meaning of Articles 437 ff. of
the Luxembourg Commercial Code, (w) controlled management (gestion contrôlée)
within the meaning of the Luxembourg grand ducal regulation of 24 May 1935 on
controlled management, (x) voluntary arrangement with creditors (concordat
préventif de faillite) within the meaning of the Luxembourg law of 14 April 1886
on arrangements to prevent insolvency, as amended, (y) suspension of payments
(sursis de paiement) within the meaning of Articles 593 ff. of the Luxembourg
Commercial Code; or (z) judicial winding-up (liquidation judiciaire) pursuant to
the Luxembourg law of 10 August 1915 on commercial companies, as amended;

(i) any Credit Party or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, examiner,



--------------------------------------------------------------------------------

trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) any Credit Party or any Significant Subsidiary shall become unable, admit in
writing its inability to pay, or fail generally to pay its debts as they become
due;

(k) one or more judgments or decrees shall be rendered against any Credit Party,
any Significant Subsidiary or any combination thereof and the same shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 75
days from the entry thereof that involves in the aggregate a liability (not paid
or fully covered by insurance) of $150,000,000 or more;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur; or

(n) this Credit Agreement, any promissory note delivered pursuant to
Section 2.09(e) or any Guaranty shall, for any reason, cease to be in full force
and effect, or any Credit Party shall contest in writing the validity or
enforceability hereunder or under any such promissory note, in each case, other
than in accordance with the terms hereof and thereof;

then, in every such event (other than an event with respect to any Credit Party
described in Section 7.01 (h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately (and the Commitments shall terminate),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Credit Party described in Section 7.01(h) or (i), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Section 8.01. Appointment and Authority.

Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Document (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02. Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Parent or any of its Subsidiaries or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Section 8.03. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Credit Agreement and in the other Credit Documents.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative



--------------------------------------------------------------------------------

Agent to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 and Section 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



--------------------------------------------------------------------------------

Section 8.05. Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 8.06. Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”) then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. On the
Resignation Effective Date (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or any Issuing Bank under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The on–going fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessors
unless otherwise agreed between the Borrowers and such



--------------------------------------------------------------------------------

successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents, and (c) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

Section 8.08. No Other Duties., Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an Issuing
Bank hereunder.

Section 8.09. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent



--------------------------------------------------------------------------------

(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Sections 2.05(h) and (i), 2.11
and 10.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Borrowers under the Credit Documents or the
rights of any Lender or any Issuing Bank to authorize the Administrative Agent
to vote in respect of the claim of any Lender or any Issuing Bank in any such
proceeding.

Section 8.10. Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrowers and without limiting the obligation
of the Borrowers to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct as determined in a
final, non-appealable judgment of a court of competent jurisdiction; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorney costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Commitments, the payment of all obligations hereunder and the
resignation or replacement of the Administrative Agent.



--------------------------------------------------------------------------------

ARTICLE IX

Guaranty

Section 9.01. The Guaranty.

Each Guarantor, jointly and severally, hereby irrevocably and unconditionally
guarantees to each Lender and the Administrative Agent the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Loans made to the Borrowers pursuant to this
Credit Agreement, and the full and punctual payment of all other amounts payable
by the Borrowers under this Credit Agreement or any of the other Credit
Documents. Upon failure by any Borrower to pay punctually any such amount, the
Guarantors shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Credit Agreement (the “Guaranteed Obligations”).

Section 9.02. Nature of Guaranty Unconditional.

(a) Each Guarantor agrees that its obligations under this Article IX shall be
irrevocable, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrower under this Credit Agreement or any other
Credit Document, by operation of law or otherwise;

(ii) any modification or amendment of or supplement to this Credit Agreement or
any other Credit Document;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Credit Agreement
or any other Credit Document;

(iv) any change in the organizational existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or its assets or any resulting release or
discharge of any obligation of any Borrower contained in this Credit Agreement
or any other Credit Document;

(v) the existence of any claim, set-off or other rights such Guarantor may have
at any time against any Borrower, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi) any illegality, invalidity or unenforceability relating to or against any
Borrower for any reason of this Credit Agreement or any other Credit Document,
or any provision of applicable law or regulation purporting to prohibit the
Borrowing by any Borrower or the payment by any Borrower or any other Guarantor
of the principal of or interest on the Loans or any other amount payable by it
under this Credit Agreement or any other Credit Document; or



--------------------------------------------------------------------------------

(vii) any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this clause (vii), constitute
a legal or equitable discharge of such Guarantor’s obligations hereunder.

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower and any other Guarantor or any
other Person or against any other guarantee for the Guaranteed Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrowers and any other Guarantor
or any other Person or to realize upon any such guarantee or to exercise any
such right of offset, or any release of any Borrower and any other Guarantor or
any other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

Section 9.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.

Except as set forth in Section 9.08, each Guarantor’s obligations under this
Article IX shall remain in full force and effect until the Commitments shall
have terminated in full and the principal of and interest on the Loans and all
other amounts payable by the Borrowers under this Credit Agreement and each
other Credit Document shall have been paid in full. If at any time any payment
of the principal of or interest on the Loans or any other amount payable by the
Borrowers under this Credit Agreement or any other Credit Document is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, the obligations of each Guarantor
under this Article IX with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

Section 9.04. Waiver by the Borrowers.

Each Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any Person against any Borrower, any other
Guarantor or any other Person.



--------------------------------------------------------------------------------

Section 9.05. Subrogation.

Each Guarantor irrevocably waives any and all rights to which it may be
entitled, by operation of law or otherwise, upon making any payment pursuant to
this Article IX, to be subrogated to the rights of the payee against the
Borrowers with respect to such payment or against any direct or indirect
security therefor, or otherwise to be reimbursed, indemnified or exonerated by
or for the account of the Borrowers in respect thereof.

Section 9.06. Stay of Acceleration.

If acceleration of the time for payment of any amount payable by any Borrower
under this Credit Agreement (or any promissory notes issued in connection with
same) is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Credit Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

Section 9.07. Limitation on Obligations Guaranteed.

The obligations of each Guarantor under this Article IX shall be limited to an
aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations under this Article IX subject to avoidance under
(i) Section 548 of the United States Bankruptcy Code or (ii) any comparable
provisions of applicable law.

Section 9.08. Scheme.

The obligations and liabilities of each Guarantor under this Credit Agreement
shall not be affected by any reduction occurring in, or other arrangement being
made relating to the liabilities of any Credit Party to the Lenders as a result
of any arrangement or composition, made pursuant to any of the provisions of the
Irish Companies (Amendment) Act 1990 or any analogous provisions in any other
jurisdiction or made pursuant to any proceedings or actions whatsoever and
whether or not following the appointment of an administrator, administrative
receiver, trustee, liquidator, receiver or examiner or any similar officer or
any analogous event occurring under the laws of any relevant jurisdiction to any
Credit Party or over all or a substantial part of the assets (as the case may
be) of any Credit Party and each Guarantor hereby agrees with and to the Lenders
and the Administrative Agent that the amount recoverable by the Lenders from the
Guarantors hereunder will be and will continue to be the full amount which would
have been recoverable by the Lenders from the Guarantors in respect of each
Guarantor’s liabilities had no such arrangement or composition or event as
aforesaid been entered into.

Section 9.09. Additional to Other Documents.

Each Guarantor agrees that its obligations contained in this Article IX shall be
additional to any other guarantee or security at any time held from such
Guarantor or any other Person in respect of all or any of the Guaranteed
Obligations.



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Medtronic, Holdings, Parent, the Administrative Agent or any Issuing
Bank, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the

Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that, the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Credit Party’s
or the Administrative Agent’s transmission of Parent Materials or notices
through the Platform, any other electronic platform or electronic messaging
service or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Credit Party,
any Lender, any Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrowers, the Guarantors, the
Administrative Agent and each Issuing Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and each Issuing Bank. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent Materials that are



--------------------------------------------------------------------------------

not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to the Credit
Parties or their respective securities for purposes of United States Federal or
state securities laws.

(e) Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Requests,
Interest Election Requests and Letter of Credit Applications) purportedly given
by or on behalf of a Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The applicable Borrower shall
indemnify the Administrative Agent, each Issuing Bank, each Arranger, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Credit Agreement or consent to any departure by any Credit Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Credit Agreement nor any provision hereof or any provision of
any other Credit Document may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrowers, the
Guarantors and the Required Lenders and acknowledged by the Administrative Agent
or by the Borrowers and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of



--------------------------------------------------------------------------------

expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release Parent, Holdings and/or Medtronic
from the Guaranty in Article IX without the written consent of each Lender or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of outside counsel for the Administrative Agent, in
connection with the preparation and administration of this Credit Agreement or
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by such Issuing Bank or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees and disbursements of
any outside counsel for the Administrative Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Credit Agreement, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof.

(b) The Borrowers shall, on a joint and several basis, indemnify the
Administrative Agent, each Issuing Bank, each Arranger and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees
and disbursements of any outside counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this



--------------------------------------------------------------------------------

Credit Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the actual or proposed use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a
Borrower or any of its directors, shareholders or creditors, an Indemnitee or
any other Person, and regardless of whether any Indemnitee is a party thereto
(all of the foregoing, collectively, the “Indemnified Liabilities”); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction to have (x) resulted from the
gross negligence or willful misconduct of such Indemnitee as finally determined
in a non-appealable judgment by a court of competent jurisdiction, (y) resulted
from a material breach of the Credit Documents by such Indemnitee as finally
determined in a non-appealable judgment by a court of competent jurisdiction or
(z) arise from disputes between or among Indemnitees (other than disputes
involving claims against the Administrative Agent or any of the Arrangers, in
each case, in their respective capacities as such in connection with its
syndication of the Loans and Commitments hereunder) that do not involve an act
or omission by any Credit Party or their respective subsidiaries.

(c) To the extent that the Borrowers fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan, Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby if
such Indemnitee has used reasonable care in the distribution of such information
or other materials distributed by it.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.



--------------------------------------------------------------------------------

Section 10.04. Successors and Assigns.

(a) The provisions of this Credit Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void); provided, however, that
no such consent shall be required for any transaction permitted under
Section 6.03. Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund with respect thereto, each of the Borrowers and the
Administrative Agent (and, in the case of an assignment of all or a portion of a
Commitment or any Lender’s obligations in respect of its LC Exposure, the
Issuing Banks) must give their prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed, it being understood that
the Borrowers may withhold consent with respect to an assignment to a
Disqualified Lender); provided further that each Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, (ii) except in the case of an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund with respect thereto or an assignment
of the entire remaining amount of the assigning Lender’s Commitment, the amount
of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment, unless each of the Borrowers and the
Administrative Agent otherwise consent and, after giving effect to such
assignment, the assigning Lender and its Affiliates and the Approved Funds with
respect to such Lender shall have a Commitment of at least $5,000,000 unless
each of the Borrowers and the Administrative Agent otherwise consents,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement, (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in its
sole discretion), (v) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire and (vi) no such
assignment



--------------------------------------------------------------------------------

shall be made to a natural person; provided further that any consent of any
Borrower otherwise required under this paragraph shall not be required if an
Event of Default has occurred and is continuing. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03
and shall continue to be bound by Section 8.10, in each case as relates to
matters arising before such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this paragraph shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (e) of this Section.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assumption Agreement and each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.16(e) as though it were a Lender. Each Lender that sells a
participation shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Credit
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this



--------------------------------------------------------------------------------

Credit Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank
or any central bank having jurisdiction over such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any payment under this
Credit Agreement for which a Lender would otherwise be liable, for so long as,
and to the extent, the related Granting Lender makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.04 or in Section 10.12,
any SPC may (i) with notice to, but without the prior written consent of, the
Borrowers or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to its Granting
Lender or to any financial institutions providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.



--------------------------------------------------------------------------------

Section 10.05. Survival.

All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Credit Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Credit Agreement and the making of any Loans and issuance of
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Credit Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Credit Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

Section 10.07. Severability.

Any provision of this Credit Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.07, if and to the
extent that the enforceability of any provisions in this Credit Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or any Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.



--------------------------------------------------------------------------------

Section 10.08. Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers or any other Credit Party against any of and all the obligations of
the Borrowers or any other Credit Party now or hereafter existing under this
Credit Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Credit Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to and Appointment for
Service of Process.

(a) This Credit Agreement shall be construed in accordance with and governed by
the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Credit
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Credit Agreement shall affect any right that the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Credit Agreement against the Credit Parties or their properties
in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01 and, in the case of
Parent and Holdings, such Credit Party hereby irrevocably appoints Medtronic as
its agent for service of process in respect of any proceedings in New York.
Nothing in this Credit Agreement will affect the right of any party to this
Credit Agreement to serve process in any other manner permitted by law.



--------------------------------------------------------------------------------

Section 10.10. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Credit Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Credit Agreement.

Section 10.12. Confidentiality.

Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and its Approved
Funds’ directors, officers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) on a
confidential basis to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent, and only to the extent, required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Person required to disclose such information shall take
reasonable efforts (at the Borrowers’ expense) to ensure that any Information so
disclosed shall be afforded confidential treatment, (d) to any other party to
this Credit Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Credit Agreement or
the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, (i) to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Credit Agreement, and (ii) to any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to a Borrower and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
Parent, the Borrowers or any of their respective Subsidiaries or this Credit
Agreement or (ii) the CUSIP Service Bureau or any successor agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this Credit
Agreement, (h) with the consent of the Borrowers or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a



--------------------------------------------------------------------------------

nonconfidential basis from a source other than the Borrowers who is not, to the
knowledge of the Administrative Agent, such Issuing Bank or such Lender, under
an obligation of confidentiality to the Borrowers with respect to such
Information. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to any Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.13. Patriot Act Notice.

Each Lender that is subject to the Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Credit Party in accordance with the Patriot Act.
The Credit Parties or their respective Subsidiaries shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 10.14. Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this Credit
Agreement and the transactions contemplated hereby (including without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Interest Election Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.



--------------------------------------------------------------------------------

Section 10.15. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Credit Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders are arm’s-length commercial transactions between each Credit Party and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Banks and the Lenders, on the other hand, (B) each Credit Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Credit Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Arranger, each Issuing Bank and each Lender each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, any Arranger, any
Issuing Bank or any Lender has any obligation to any Credit Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers, the Issuing Banks and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of any Credit Party and its
Affiliates, and none of the Administrative Agent, any Arranger, any Issuing Bank
or any Lender has any obligation to disclose any of such interests to any Credit
Party or its Affiliates. To the fullest extent permitted by law, each Credit
Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers, the Issuing Banks and the Lenders with
respect to any breach or alleged breach of fiduciary duty in connection with any
aspect of any transaction contemplated hereby

Section 10.16. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Credit Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Credit Party (or to any other Person who may be
entitled thereto under applicable law).



--------------------------------------------------------------------------------

Schedule 1

to the Amendment Agreement

Schedule 1

Applicable Percentage of Lenders

 

Lender

   Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 305,000,000         8.714285714 % 

Deutsche Bank AG New York Branch

   $ 305,000,000         8.714285714 % 

JPMorgan Chase Bank, N.A.

   $ 305,000,000         8.714285714 % 

Barclays Bank plc

   $ 305,000,000         8.714285714 % 

Citibank, N.A.

   $ 305,000,000         8.714285714 % 

The Royal Bank of Scotland plc

   $ 237,500,000         6.785714285 % 

UBS AG, Stamford Branch

   $ 237,500,000         6.785714285 % 

Goldman Sachs Bank USA

   $ 237,500,000         6.785714285 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 178,125,000         5.089285714 % 

Mizuho Bank, Ltd.

   $ 175,000,000         5.000000000 % 

HSBC Bank USA, National Association

   $ 175,000,000         5.000000000 % 

U.S. Bank National Association

   $ 175,000,000         5.000000000 % 

Wells Fargo Bank, National Association

   $ 175,000,000         5.000000000 % 

BNP Paribas

   $ 175,000,000         5.000000000 % 

The Bank of New York Mellon

   $ 75,000,000         2.142857142 % 

The Bank of Nova Scotia

   $ 75,000,000         2.142857142 % 

Morgan Stanley Bank, N.A.

   $ 59,375,000         1.696428571 %    

 

 

    

 

 

 

Total

   $ 3,500,000,000         100.000000000 %    

 

 

    

 

 

 

 

Sch. 1 - 2